DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Upon entry of the amendment filed on 31 December 2020, Claim(s) 1, 3-5 and 15-18 is/are amended; Claim(s) 10-14 and 19-22 is/are withdrawn; and Claim(s) 6 is/are cancelled.  The currently pending claims are Claims 1-5 and 7-22.  
	Based on applicants’ remarks and amendments (e.g. the specific edge oxidation), the objections, the 112 rejections and the rejections based on Drzal are withdrawn. However, they are not found persuasive regarding the Zhamu or Dai reference and the rejections based on the Zhamu or Dai reference are maintained.  	
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 6-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhamu.
2/g, a length of 100 nm to 10 microns and a thickness of up 100 nm as exhibited by single-layer graphene sheets which have a thickness of 0.34 nm (abs, ¶31-38, 95, 101 and examples). The claimed polarity is met since the oxygen component add a polarity to graphene nanoplatelets. Regarding the polarity of the solvent, Zhamu discloses controlling the oxidation level and/or location such as the edge oxidation (¶ 95, 136 and example 8), a single graphene sheet ¶37 and the uniform suspension in various solvents – e.g. water which has the same polarity as the oxidized graphene nanoplatelets (Table 2 with accompanying text). The claimed surface area to thickness ratio is met by the disclosed thickness and diameter range – e.g. a thickness of 0.34 nm and a diameter of 100 nm (¶99) lead to a ratio of about 230000 angstrom assuming a circular shape. It is noted that the claimed ratio is also met with different shapes. 
Claim 2: Zhamu discloses graphene – which is a carbon allotrope.
Claim 7: Zhamu discloses a polymeric host such as PVDF (¶83, 88, examples 12 and 13 with accompanying text).
Claim 8: Zhamu discloses the ball milling feature (¶15, 18, 104).
Claim(s) 1-5 and 7-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dai.
Claims 1, 3-5 and 9: Dai discloses a suspension of graphene sheets functionalized at the edges, a length of 250 nm and a thickness of 1 nm (abs, ¶17-19, 57, 79 and examples) – thus meeting the claimed polarity since the oxygen component add a polarity to the graphene sheets.  Regarding the polarity of the solvent, Dai discloses the uniform suspension in various solvents, e.g. water which shares the same polarity as the oxidized graphene nanoplatelets (¶57 and examples 1 and 6). The claimed surface area to thickness ratio is met by the disclosed thickness and diameter values – e.g. a thickness of 1 nm and a length of 250 nm (¶99) results in a ratio of greater than 50000 angstrom assuming a circular shape. It is noted that the claimed ratio is also met with graphene having different shapes.   

Claim 7: Dai discloses various hydrophilic polymers which have the same polarity as water (¶46-50).
Claim 8: Dai discloses the attrition milling feature (¶13).
Claim(s) 15-18 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Zhamu or Dai.
It is noted that claims 15-18 are product-by-process claims. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
Accordingly, the reference anticipates the material limitations of the listed claims.
	With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Zhamu or Dai, such differences would have been obvious to one of ordinary skill in the art as a routine modification and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972).
Response to Arguments
Applicant’s arguments, see pp 5-8, filed 31 December 2020, with respect to the objections, the 112 rejections and the Drzal reference have been fully considered and are persuasive.  The objections and rejections based on Drzal have been withdrawn.
Applicant's arguments regarding the Zhamu or Dai reference have been fully considered but they are not persuasive.
Applicant argues that the cited references do not recite the limitation of a solvent having the same polarity as the graphene flakes (pp 8-11).
The examiner respectfully disagrees and notes that the oxidized graphene flakes are polar and Zhamu or Dai discloses various polar solvents such as water; thus, the claimed limitation is met. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764